                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                    )
                                                )
                 Plaintiff,                     )
                                                )
   v.                                           )      No.:   3:13-CR-45-TAV-DCP-19
                                                )
   KIMBERLY FRANCES BAKER,                      )
                                                )
                 Defendant.                     )


                         MEMORANDUM OPINION AND ORDER

          This criminal action is before the Court on defendant’s pro se motion asking the

   Court to seal her criminal records [Doc. 1952]. In support, defendant notes that, since her

   release from prison, she has maintained employment, regained her voting rights, purchased

   a home, and been accepted into the nursing program at Pellissippi State Community

   College. However, defendant expresses concern that she will be denied admittance to the

   nursing program when the school conducts a background check and learns of her criminal

   history. The government responded in opposition [Doc. 1995], stating that defendant’s

   pursuit of further education, while commendable, is not sufficient to seal her criminal

   records.

          While “every court has power over its own records and files . . . the decision as to

   access is one best left to the sound discretion of the trial court.” Brown & Williamson

   Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1177 (6th Cir. 1983) (internal quotation marks

   omitted). Nevertheless, “trial courts have always been afforded the power to seal their

   records when interests of privacy outweigh the public’s right to know” and “[o]nly the



Case 3:13-cr-00045-TAV-DCP Document 2047 Filed 09/15/21 Page 1 of 2 PageID #: 8061
   most compelling reasons can justify non-disclosure of judicial records.” In re Knoxville

   News-Sentinel Co., Inc., 723 F.2d 470, 474, 476 (6th Cir. 1983). Moreover, the Sixth

   Circuit has recognized that “[i]t is within the inherent equitable powers of a federal court

   to order the expungement of a record in an appropriate case.” United States v. Doe,

   556 F.2d 391, 393 (6th Cir. 1977). However, the Sixth Circuit has also stated that “courts

   have uniformly denied expunction requests regarding valid convictions.” United States v.

   Robinson, 79 F.3d 1149 (6th Cir. 1996). Thus, “[a]lthough [a] Defendant’s criminal record

   may result in financial hardship and impede h[er] ability to obtain gainful employment,

   expungement typically is not appropriate unless unwarranted adverse consequences

   outweigh the public interest in maintaining criminal records.” United States v. Wiley,

   89 F. Supp. 2d 909, 911 (S.D. Ohio 1999).

          Here, while the Court finds defendant’s rehabilitative efforts commendable, the

   Court does not find that the circumstances warrant expungement or sealing of defendant’s

   criminal record. Although defendant’s criminal record may impede her ability to further

   her education in the field of nursing, such impediment is insufficient to “outweigh the

   public interest in maintaining criminal records.” See id. Accordingly, because defendant

   has not shown sufficient cause to warrant expungement or sealing of her criminal record,

   her motion [Doc. 1952] is DENIED.

          IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE

                                                2


Case 3:13-cr-00045-TAV-DCP Document 2047 Filed 09/15/21 Page 2 of 2 PageID #: 8062
